Exhibit 10.46

ACCO BRANDS CORPORATION

AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN

STOCK-SETTLED STOCK APPRECIATION RIGHTS AGREEMENT

THIS AGREEMENT is made and entered into and effective                     ,
20     (the “Grant Date”) by and between ACCO Brands Corporation, a Delaware
corporation (collectively with all Subsidiaries, the “Company”) and
                     (“Grantee”).

WHEREAS, Grantee is a Key Employee of the Company and in compensation for
Grantee’s services, the Board deems it advisable to award to Grantee
Stock-Settled Stock Appreciation Rights representing a right to receive shares
of the Company’s Common Stock, pursuant to the ACCO Brands Corporation Amended
and Restated 2005 Long-Term Incentive Plan (“Plan”), as set forth herein.

NOW THEREFORE, subject to the terms and conditions set forth herein:

1.        Plan Governs; Capitalized Terms. This Agreement is made pursuant to
the Plan, and the terms of the Plan are incorporated into this Agreement, except
as otherwise specifically stated herein. Capitalized terms used in this
Agreement that are not defined in this Agreement shall have the meanings as used
or defined in the Plan. References in this Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.

2.        Grant of SSAR. The Company hereby grants to Grantee Stock-Settled
Stock Appreciation Rights (“SSARs”) relating to              shares of Common
Stock, with an exercise price of $        .     per share (the “Exercise
Price”), which price is the Fair Market Value of one share of Common Stock on
the Grant Date.

THIS AWARD IS CONDITIONED ON GRANTEE SIGNING THIS AGREEMENT AND RETURNING IT TO
THE COMPANY BY                     , 20    , AND IS SUBJECT TO ALL TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, WHICH GRANTEE ACCEPTS
UPON SIGNING AND DELIVERING THIS AGREEMENT TO THE COMPANY.

3.        VESTING, EXERCISE, EXPIRATION AND TERMINATION OF THE SSARS.

(a)        The SSARs shall have a term expiring on the seventh anniversary of
the Grant Date (“Term”), or earlier as otherwise provided in this Section 3.

 

1



--------------------------------------------------------------------------------

(b)        Subject to Section 3(c), 3(d), 3(e), 3(f), 3(g), and 3(h), hereof,
the SSARs shall become vested and exercisable pursuant to the following
schedule:

 

Vesting Date

  

Portion of SSARs that is Vested and Exercisable

First Anniversary of

the Grant Date

   A Total of One-Third of the SSARs

Second Anniversary of

the Grant Date

   A Total of Two-Thirds of the SSARs

Third Anniversary of

the Grant Date

   A Total of Three-Thirds of the SSARs

(c)        Death. Any unvested portion of the SSARs shall fully vest and become
exercisable upon termination of Grantee’s employment due to Grantee’s death
while employed by the Company.

(d)        Disability. Any unvested portion of the SSARs shall fully vest and
become exercisable upon termination of Grantee’s employment due to Grantee’s
Disability, provided that Grantee shall have been in the continuous employ of
the Company for at least one year from the Grant Date through the date of such
termination.

(e)        Other Terminations. Unless the Committee shall otherwise determine,
upon a termination of Grantee’s employment for any reason, other than due to
Grantee’s death, and other than due to a termination of Grantee’s employment on
or after the first anniversary of the Grant Date due to Disability, prior to the
date on which the SSARs shall have fully vested, the unvested portion of the
SSARs shall be immediately forfeited and not exercisable. Any forfeited portion
of the SSARs shall be automatically cancelled and shall terminate.

(f)        Change in Control. Immediately upon the occurrence of a Change in
Control of the Company, or the involuntary termination of Grantee’s employment
by the Company within 90 days prior to a Change in Control but at the direction
of any third party participating in or causing the Change in Control or
otherwise in contemplation of the Change in Control, the unvested portion of the
SSARs shall immediately fully vest and shall be exercisable, without regard for
any termination of Grantee’s employment within one year following the Grant
Date.

(g)        Contrary Other Agreement. The provisions of Section 3(e) and 3(f) to
the contrary notwithstanding, if Grantee and the Company have entered into an
employment or other agreement which provides for vesting treatment of Grantee’s
SSARs upon a termination of Grantee’s employment with the Company (and all
Affiliates) that is inconsistent with the provisions of Section 3(e) or 3(f),
the more favorable to Grantee of the terms of (i) such employment or other
agreement and (ii) Section 3(e) or 3(f), as the case may be, shall control.

 

2



--------------------------------------------------------------------------------

(h)        Exercise Period for Vested Portion of the SSARs. Except in the case
of a termination of Grantee’s employment due to death or Disability or
Retirement, upon a termination of Grantee’s employment with the Company for any
reason, the vested portion of Grantee’s SSARs shall be exercisable for a period
of three months following the date of such termination. In the case of Grantee’s
death, or termination of Grantee’s employment due to Disability or Retirement,
the SSARs shall be exercisable for five years following such death or
termination of employment. The foregoing provisions of this Section 3(h) to the
contrary notwithstanding, the SSARs shall expire and cease to be exercisable on
the last day of the term of the SSAR set forth in Section 3(a) hereof, except
that, in the case of the death of Grantee during Grantee’s employment by the
Company, to the extent the SSARs otherwise would expire, such expiration date
shall be deemed extended for one year following Grantee’s date of death.

4.        Exercise; Issuance of Shares. Grantee may exercise the vested SSARs,
or any vested portion thereof, by notice of exercise to the Company in a manner
(which may include election means) approved by the Committee and communicated to
Grantee. Upon exercise of the SSARs, the Grantee shall be entitled to receive
the number of shares of Common Stock determined by:

(a)        First, calculating the “spread value” of the SSARs exercised, which
is equal to the amount determined by multiplying the number of SSARs exercised
times the excess of (i) the Fair Market Value of one share of Common Stock on
the exercise date over (ii) the Exercise Price (set forth in Section 2 above);
and then

(b)        Dividing the “spread value” by the Fair Market Value of one share of
stock on the exercise date to produce the number of whole shares to be received.

Upon exercise, the Grantee shall pay or make arrangements acceptable to the
Company for the payment of any required withholding taxes in cash.
Notwithstanding the foregoing, the Committee may expressly require withholding,
or permit the Grantee to elect to have withholding, of shares of Common Stock
deliverable from the exercise having an aggregate Fair Market Value on the
exercise date equal to the amount of the required withholding taxes. The value
of any shares so withheld may not be in excess of the amount of taxes required
to be withheld by the Company determined by applying the applicable minimum
required withholding tax rates. Upon the proper exercise of the SSARs, and
satisfaction of required withholding taxes, the Company shall issue in Grantee’s
name and deliver to Grantee (or to Grantee’s permitted representative and in
their name upon Grantee’s death, above), in either book entry or certificate
form (in the discretion of the Company) through the Company’s transfer agent,
the number of shares acquired through the exercise (net of any shares withheld
for such taxes). Grantee shall not have any rights as a shareholder of the
Company with respect to any unexercised portion of the SSARs.

 

3



--------------------------------------------------------------------------------

5.        Securities Laws. Grantee’s SSARs shall not be exercised if the
exercise would violate:

(a)        Any applicable state securities law;

(b)        Any applicable registration or other requirements under the
Securities Act of 1933, as amended (the “Act”) the Securities Exchange Act of
1934, as amended, or the listing requirements of the NYSE; or

(c)        Any applicable legal requirements of any governmental authority.

6.        Miscellaneous.

(a)        Rights as a Stockholder. Neither Grantee nor Grantee’s representative
shall have any rights as a stockholder with respect to any shares underlying the
SSARs until the date that the Company is obligated to deliver such shares of
Common Stock to Grantee or Grantee’s representative pursuant to a timely
exercise thereof.

(b)        No Retention Rights. Nothing in this Agreement shall confer upon
Grantee any right to continue in the employment or service of the Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company or of Grantee, which rights are hereby expressly
reserved by each, to terminate his employment or service at any time and for any
reason, with or without Cause.

(c)        Inconsistency. To the extent any terms and conditions herein conflict
with the terms and conditions of the Plan, the terms and conditions of the Plan
shall control.

(d)        Notices. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to Grantee at the address that he most recently provided to the
Company.

(e)        Entire Agreement; Amendment; Waiver. This Agreement constitutes the
entire contract between the parties hereto with regard to the subject matter
hereof. This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof. No alteration or modification of this
Agreement shall be valid except by a subsequent written instrument executed by
the parties hereto. No provision of this Agreement may be waived except by a
writing executed and delivered by the party sought to be charged. Any such
written waiver will be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.

(f)        Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof.

 

4



--------------------------------------------------------------------------------

(g)        Successors.

(i)        This Agreement is personal to Grantee and shall not be assignable by
Grantee otherwise than by will or the laws of descent and distribution, without
the written consent of the Company. This Agreement shall inure to the benefit of
and be enforceable by Grantee’s legal representatives.

(ii)        This Agreement shall inure to the benefit of and be binding upon the
Company and its successors.

(h)        Severability. If any provision of this Agreement for any reason shall
be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.

(i)        Headings. The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(j)        Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

ACCO BRANDS CORPORATION By:  

 

Name:  

 

Its:  

 

 

Grantee Name

 

Grantee Signature

 

5